DETAILED ACTION

Response to Arguments
Applicant's arguments filed 6/14/22 have been fully considered but they are not persuasive.  Applicant asserts that Cho does not disclose the claimed water jet, in particular that it cannot be said that Cho’s outlets from its water conveying lines are oriented to generate a jet or even a falling flow of water that impinges directly on the detergent in the dispenser body.  However, Cho clearly teaches that its water dispenser 123 is oriented to eject water towards the detergent compartment (fig. 3).  Furthermore, the water must necessarily be a “falling flow of water” due to gravity.  Applicant also states that it can be inferred from Cho’s disclosure that the water lines are not configured to generate a water jet.  However, Cho’s water lines are pressurized from a supply source, which would inherently create a water jet.  Applicant also asserts that Cho does not teach an outlet from its water conveying line that is configured to generate a laminar-flow water jet.  However, the generation of a laminar-flow water jet is an intended use of the water conveying lines and outlet.  Any outlet so arranged as disclosed by Cho is capable of generating a laminar flow water jet given an appropriate volume and pressure.
As to Applicant’s arguments regarding claim 17, Neergaard does teach determining the presence of a unit dose package would be inherent in detecting the package in order to determine a suitable program or operational sequence for dispensing the detergent.  It would have been readily understood that the detecting would take place before the package is broken since Neergaard teaches that upon detecting the operational sequence for dispensing the detergent is determined.  Furthermore, the detecting must take place before breaking, since upon breakage the package would no longer be present to detect.
As to Applicant’s arguments that Ghosh do not teach the limitations of claim 20.  However, Ghosh was not cited, and is not presently cited, for teaching the limitations of claim 20.  Contrary to Applicant’s assertion, claims 21-23 do not depend from claim 20.

Response to Amendments
The rejections of claims 1-4, 11, 12, 15, 16, 18, and 20 under 35 USC 102(a)(1) and claims 5-10, 13, 14, 17, 19, and 21-23 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.

Claim Interpretation
The term “flat” in claim 20 is interpreted to be smooth and non-curvilinear, as understood in the art, and includes horizontal and sloped configurations.  Note that the present disclosure states that the flat area is sloped.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 11, 12, 15, 16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 20070130700 by Cho et al.
As to claim 1, Cho discloses a laundry washing machine comprising a casing (fig. 3); a washing tub 130; a drum 131; a treating agents dispenser 120 with compartment 122 that is capable of receiving a unit dose package, the compartment having an outlet 124 in fluid communication with the tub 130; valve 110 (fig. 2) connected to a water source (via pipe 5); a water conveying line 4; and a control unit 150 configured to operate the valve and to open the valve to convey a first amount of water to the compartment (water supply step S100, fig. 4, para. 50) that is capable of wetting a unit dose package (note that any amount of water is sufficient to wet a unit dose package); perform a pause operation (temporary stop step S200) by closing the valve; and opening the valve to convey a second amount of water to the compartment (final water supply step S300) that is capable of breaking a water-soluble pouch (note that any amount of water is sufficient to break a water-soluble pouch), wherein the breaking operation comprises generating a water jet (from water dispenser 123, fig. 3) into the compartment 122 from conveying line 4 (during step S300), the jet being capable of breaking a water-soluble pouch.
As to claim 3, Cho discloses an outlet from its water conveying line that is capable of generating a laminar-flow water jet.
As to claim 4, Cho discloses that the compartment 122 (fig. 3) comprises a predefined zone (interior of compartment) that is capable of receiving a unit dose package).
As to claim 11, Cho discloses that the second amount of water is conveyed for a time period capable of breaking a water-soluble pouch (the water must be conveyed for a time period, and the time period would be capable of providing an amount of water to break a water-soluble pouch).
As to claim 12, Cho discloses that the temporarily stopping the water supply may be performed multiple times in the water supply step (paras. 24-29).  Any one of the water supply periods may be the wetting operation and a following water supply period may be the breaking operation; any of the subsequent water supply periods may be a flushing operation conveying a third amount of water to the compartment.
As to claim 15, Cho discloses that the compartment 122 (fig. 3) comprises a predefined zone (interior of compartment) that is capable of receiving a unit dose package).
As to claim 16, Cho discloses a user interface (para. 53), and the control unit is configured to determine that the user interface has received a washing program selection before the breaking operation (step S110, fig. 4).
As to claim 18, Cho discloses a fluid supply line 125 (fig. 3) connecting the outlet 124 of the compartment with the tub 130.
As to claim 20, Cho discloses that the first compartment has a flat area (bottom of the compartment) upon which a unit dose package may rest, and the outlet 124 of the compartment is adjacent to the flat area and is capable of preventing a unit dose package (of sufficient size) from passing through the outlet (fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20070130700 by Cho et al. in view of U.S. Patent 5548978 granted to Bongini et al.
As to claims 5-8, Bongini teaches that the period of time to flow water through a detergent dispenser is usually 60-120 seconds in typical front load washing machines and most of the detergent is drawn in the initial seconds (col. 1, ll. 49-60).  Cho teaches that it is preferable to stop the water supply (on/off control of the valve) at the beginning of the water supply because most of the detergent moves with water at the beginning of the water supply (para. 80).  Cho also teaches that the periods of water supply through the detergent compartment may occur 3-10 times (para. 81).
One of ordinary skill in the art would have recognized as obvious that the first period of time for water supply may be between 1 and 10 seconds, in particular 3 seconds, and that the second period of time for water supply may be between 5 and 150 seconds, in particular 30 seconds.  Based on the teaching of Bongini that most of the detergent is drawn in the “initial seconds,” and the teaching of Cho that the first period of water supply time should end when most of the detergent is supplied, one of ordinary skill in the art would have had a reasonable expectation of success of performing the first period of water supply for 3 seconds, since that is that is the time period one would expect most of the detergent to be flushed from the dispenser.
One of ordinary skill in the art would also have had a reasonable expectation of success of performing a second period of water supply time of 30 seconds.  Bongini teaches that a total water supply time may be 60-120 seconds, and Cho teaches that the supply periods may occur 3-10 times.  Thus, each supply period may be between 6 seconds (10 periods totaling 60 seconds) and 40 seconds (3 periods totaling 120 seconds) if each period is of equal length.  Since a second period of water supply time being 30 seconds is within a suggested range, one of ordinary skill in the art would have had a reasonable expectation that a second water supply period of 30 seconds would accomplish the intended purposes of Cho’s invention while also providing sufficient water to the treating chamber.
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 19, one of ordinary skill in the art would have understood that it was well-known and common for laundry washing machine detergent dispensers to have multiple compartments, for example to accommodate different types of treating agents (see Bongini, col. 1, ll. 49-52).

Claims 9, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20070130700 by Cho et al. in view of U.S. Patent Application Publication 20190136440 by Clarke et al.
As to claims 9, 10, 13, and 14, Cho does not teach the volume of water supplied in each of its supply periods.  However, Clarke teaches that in a front-loading washing machine a dose of detergent may be diluted with about 15 liters of water (para. 43).  Given Cho’s teaching that each water supply period may be performed 3-10 times (para. 81), one of ordinary skill in the art would have had a reasonable expectation of success of supplying 4 liters during a second supply of water and 6 liters for a third supply of water.  Given that a first supply of water may be smaller than subsequent supplying (see discussion above, noting that the first supply of water is performed for a relatively short amount of time), each subsequent supply of 4-6 liters may be performed 3-4 times, which, in addition to the first supplying, is within the range of 3-10 supply periods taught by Cho.  Therefore, one of ordinary skill in the art would have recognized as obvious to supply 4 liters for a second supply period and 6 liters for a third supply period since the claimed amounts would be within an expected range when performing the method taught by Cho.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20070130700 by Cho et al. in view of U.S. Patent Application Publication 20040088796 by Neergaard et al.
As to claim 17, Cho does not teach that its control unit is configured to detect the presence of a unit dose package before the breaking (i.e. a second water supply) operation.  However, one of ordinary skill in the art would have recognized as obvious to modify the control unit of Cho to detect the presence of a unit dose package.  Neergaard teaches that it is advantageous to arrange a detergent dispenser with a sensor to detect a unit dose package in order to determine a suitable program or operational sequence for dispensing the detergent in the unit dose package (para. 41).  One of ordinary skill in the art would have therefore been motivated to modify the washing machine of Cho to detect the presence of a unit dose package in order to determine a suitable washing program or sequence for dispensing before dispensing of the detergent begins, as suggested by Neergaard.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20070130700 by Cho et al. in view of U.S. Patent Application Publication 20160237612 by Ghosh et al.
As to claims 21-23, Cho is silent as to the particular structure of its container, and therefore does not teach ribs vertically adjacent the outlet of its container.  However, one of ordinary skill in the art would have recognized as obvious to have vertical ribs at an outlet of a detergent container.  Ghosh teaches a laundry washing machine with a detergent container 176 (figs. 8 and 9) having vertical ribs 180 adjacent an outlet 208.  Ghosh teaches that the ribs 180 define an erosion platform 174 (para. 64) and that the platform provides the benefit of supporting a solid block of detergent and allowing erosion of the block to form a detergent mixture (para. 4).  One of ordinary skill in the art would have been motivated to add ribs to the container of Cho in order to provide the benefit taught by Ghosh, that is, to allow for the use of a solid detergent block with the capability to erode the block to form a detergent mixture.  The ribs as taught by Ghosh would be capable of holding an intact unit dose package away from the outlet of the container.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20070130700 by Cho et al. in view of U.S. Patent Application Publication 20120060568 by Buso et al.
As to claim 24, Cho is silent as to a number of outlets located above its first compartment.  However, one of ordinary skill in the art would have recognized as obvious to provide a plurality of outlets, such as first and second outlets, above the first compartment.  Buso teaches a plurality of outlets 19 to allow water to pass from the water conveying line to the detergent compartment below (fig. 4, para. 75).  Upon a modification to Cho to have a plurality of outlets, water may be conveyed through all of the outlets, as understood from the disclosure of Buso, and satisfy the claim limitations, since water may be conveyed though the first and second outlets during both breaking and flushing operations.  Therefore, the claimed invention would have been obvious at the time it was filed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711